Page, J.:
The appellants’ counsel, on the argument of the appeal, stated that the motion was made to vacate the judgment *540because the attorney who appeared for them had failed to serve a notice of appeal from the judgment, he representing, as was contended, conflicting interests. Our determination of the appeal taken by the guardian ad litem, for the infant defendants, decided herewith (198 App. Div. 534), affects all of the class of which the appellants herein are a part, and will inure to their benefit although they did not appeal. (Matter of Union Trust Co. [Detmold], 219 N. Y. 537.) If we should reverse the order and grant the motion, the appellants could not obtain a more favorable result than they will obtain -from a modification of the judgment directed on the other appeal.
The appellants may have leave to withdraw their appeal, without costs.
Clarke, P. J., Laughlin, Dowling and Merrell, JJ., concur.
The appellants may have leave to withdraw their appeal, without costs.